

114 S978 IS: HALOS Act
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 978IN THE SENATE OF THE UNITED STATESApril 16, 2015Mr. Murphy (for himself, Mr. Thune, Mr. Toomey, Mr. Schatz, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo clarify the definition of general solicitation under Federal securities law.
	
 1.Short titleThis Act may be cited as the Helping Angels Lead Our Startups Act or the HALOS Act. 2.Definition of angel investor groupAs used in this Act, the term angel investor group means any group that—
 (1)is composed primarily of individual accredited investors who are interested in investing personal capital in early-stage companies;
 (2)holds regular meetings and has defined processes and procedures for making investment decisions, either individually or among the membership of the group as a whole; and
 (3)is not connected to broker-dealers or investment advisers. 3.Clarification of general solicitationThe Securities and Exchange Commission shall amend Regulation D of its rules (17 C.F.R. 230.500 et seq.) to require that in carrying out the prohibition against general solicitation or general advertising contained in section 230.502(c) of title 17, Code of Federal Regulations, the prohibition shall not apply to a presentation or other communication made by or on behalf of an issuer which is made at an event—
 (1)sponsored by— (A)the United States or any territory thereof, by the District of Columbia, by any State, by a political subdivision of any State or territory, or by any agency or public instrumentality of any of the foregoing;
 (B)a college, university, or other institution of higher education; (C)a nonprofit organization;
 (D)an angel investor group; (E)a venture forum, venture capital association, or trade association; or
 (F)any other group, person or entity as the Securities and Exchange Commission may determine by rule; (2)where any advertising for the event does not reference any specific offering of securities by the issuer;
 (3)the sponsor of which— (A)does not make investment recommendations or provide investment advice to event attendees;
 (B)does not engage in an active role in any investment negotiations between the issuer and investors attending the event; and
 (C)does not charge event attendees any fees other than administrative fees; and (4)where no specific information regarding an offering of securities by the issuer is communicated or distributed by or on behalf of the issuer, other than—
 (A)that the issuer is in the process of offering securities or planning to offer securities; (B)the type and amount of securities being offered;
 (C)the amount of securities being offered that have already been subscribed for; and (D)the intended use of proceeds of the offering.